Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 22-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance is the inclusion of limitations “pressure supply connection being disposed between said first orifice plate and said second orifice plate in said valve housing in the neutral position of said control slide with said first and second orifice plates being covered by and sealed by said valve housing”.  The closest prior arts are Biwersi et al. (DE102013021317A1 -Translation), Weaver (USPN 3370613), Shimizu et al. (USPN 5284220), Arnold (USPN 3921672), Greenwood et al. (US PGPub 20150096619 A1), Calkins (USPN 4577645), Hou (US PGPub 20140271066 A1) and Cyphelly (USPN 3980001).  
The prior art Biwersi et al. discloses the claimed invention, but does not disclose first, second and third orifice plates.  
The prior art Weaver discloses a control slide valve having orifices, but does not disclose “pressure supply connection being disposed between said first orifice plate and said second orifice plate in said valve housing in the neutral position of said control slide with said first and second orifice plates being covered by and sealed by said valve housing”.  
The prior art Shimizu et al. discloses a control slide valve having a control channel having ends that extend in a transverse direction, but does not disclose the first, second and third orifices.  
The prior art Arnold discloses threaded orifice plates, but does not disclose any other limitations of the claimed invention.  
The prior art Greenwood et al. discloses two pressure limiting valves, but does not disclose any other limitations of the claimed invention.  
The prior art Calkins discloses a threaded orifice plate having two bores, a first bore extending longitudinally and a second bore orthogonal to the first bore, but does not disclose any other limitations of the claimed invention.  
The prior art Hou discloses a pressure compensator that receives pressure from a swivel angle valve, but does not disclose any other limitations of the claimed invention.  
The prior art Cyphelly discloses a control slice valve having orifice plates, but does not disclose “pressure supply connection being disposed between said first orifice plate and said second orifice plate in said valve housing in the neutral position of said control slide with said first and second orifice plates being covered by and sealed by said valve housing”.  
None of the prior arts teach limitations “pressure supply connection being disposed between said first orifice plate and said second orifice plate in said valve housing in the neutral position of said control slide with said first and second orifice plates being covered by and sealed by said valve housing” as it relates to the location of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753